Exhibit 10.3



UAL Corporation

Executive Severance Policy



 

I. PURPOSE

To effectively complete the financial recovery, full focus and attention of the
current executive team is needed. A competitive severance policy can be a strong
retention device. The purpose of the Executive Severance Policy ("ESP") is to,
among other things, provide executives with a defined severance program that
will allow them to focus on the issues at hand, knowing that should severance
occur, they will be treated fairly and consistently.

II. PARTICIPATION

Participation in the Executive Severance Policy is as described below:

Component



Executive Vice Presidents & Senior Vice Presidents

Vice Presidents

Directors

Salary

2 years for EVPs and the 3 SVPs who report directly to the CEO; 18 months for
other SVPs

2 weeks/year of service

Min: 6 months

Max: 15 months

2 weeks/year of service

Min: 3 months

Max: 12 months

Bonus

None

None

None

Flight/Healthcare

Equal to Severance Period

Equal to Severance Period

Pension Credit

None of the participants in the ESP will receive any pension participation
credit (for benefit accrual purposes) beyond their termination date (whether
under the ESP or any other program or policy of the Debtors). All participants
will receive pension service credit (for all purposes other than benefit accrual
purposes) during the salary continuation period of the ESP. Up to no more than 3
officers and 8 directors under the ESP who are presently over age 50, may
receive pension service credit in excess of their salary continuation period in
order to qualify for early retirement under the pension plan. For example,
assuming one of the group of 11 participants under the ESP is terminated without
cause, and is age 52 and has 10 years of pension participation credit at the
time of his termination, he would receive pension service credit for 3 years so
that when he attains age 55 he would qualify for early retirement under the
pension plan. The severance pay he receives would not be factored into his Final
Average Pay and he would be credited with only his ten years of pension
participation he had accrued under the Debtors' pension plans to his date of
termination.



 

Qualifications for Plan Participation

In the event an employee is terminated involuntarily, "not for Cause", severance
will be paid.

In the event an employee is terminated "for Cause", no severance will be paid.

In the event that an employee is eligible and elects to continue employment with
the Company pursuant to a collective bargaining agreement following such
employee's termination as an Executive or Senior Vice President, Vice President
or Director, no severance will be paid.



 